Laweence, Judge:
The appeals for a reappraisement enumerated in schedule A, attached to and made part of the decision herein, present the question of the proper value for dutiable purposes of certain drawing instruments and cases.
By stipulation of the parties hereto, the following facts have been agreed upon—
*565XT IS HEREBY STIPULATED AND AGREED by and between counsel for the Plaintiff and the Assistant Attorney General for the United States that the merchandise, covered by the appeals for reappraisement enumerated in Schedule A, attached hereto and made a part hereof, and described below by catalog numbers, consist of drawing instruments and cases which in the decision of Keuffel & Esser Co. vs. United States, Abstract No. 59557, were held by [sic] be separately dutiable; that the cases .and drawing instruments, in accordance with that decision, should be appraised separately instead of as an entirety; and that the market value or price at the time of exportation of the drawing instruments and cases covered by these appeals for reappraisement at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of Western Germany in usual wholesale quantities and in the ordinary course of trade for export to the United States, plus the cost of all containers and all coverings of whatever nature and all other costs, charges and expenses incident to placing the merchandise in question, packed ready for shipment to the United States was as set forth below; that the weight of the cases was as set forth below:
Reappraisement No. 190033-A/01303-50
Catalog No. Value of drawing instruments Value of cases Weight of cases (pounds)
1096 $2.02 $.71 .595
1086 S 2.82 .84 .595
1097 2.31 .59 .550
1097 LC 2.86 .72 .550
993 R 4.78 .65 .500
1084 S 2.06 .52 .375
1092 .90 .32 .285
1087 SC 3.42 .84 .550
1086 S 2.82 .84 .595
1096 2.02 .71 .595
993 P 4.01 .41 .520
1093 1.16 .36 .265
1086 SC 2.94 .84 .570
1066 % R 3.48 .50 .350
978 A 2.94 .44 .265
993 R 4.78 .65 .500
Reappraisement No. 190197-A/01307-50
1086 S 2.82 .84 .595
1092 .90 .32 .285
1093 1.16 .36 .265
1067 R 3.85 1.00 .505
1097 2.31 .59 .550
Iteappraisemeiit No. 190198-A/01308-50
1097 2.31 .59 .550
1093 1.16 .36 .265
1092 .90 .32 .285
1085 2.87 .42 .520 m
1086 2.82 .84 .595 m
1067 3.85 1.00 .505 w
1097 2.72 .72 .570 i-3
*566Reappraisement No. 199954-A/09577-50
Catalog No. Value of drawing instruments Value of cases Weight of cases (pounds)
1046 MC $6.32 $.55 .660
1046 C 7.37 .92 .660
1046 6.38 .87 .660
Reappraisement No. 203739-A/00036-51
1046 C 6.92 .87 .660
1046 6.38 .87 .660
1088 SC 4.18 .90 .600
1067 RC 4.51 1.00 .530
1047 MC 6.37 .55 .650
1046 M 5.40 .55 .630
1037 CD 6.61 1.65 .615
1202 N .68 .17 .130
1202 H .38 .12 .130
Reappraisement No. 209589-A/04888-51
1066 RC 4.06 1.00 .485
1202 H .38 .12 .130
1202 E .23 .17 .110
1007 C 14.54 2.10 .750
1202 N .68 .17 .130
1060 KC 6.90 1.22 1.035
1047 MO 6.37 .55 .650
IT IS FURTHER STIPULATED AND AGREED that on or about the date of exportation of the said merchandise, such or similar merchandise was not freely offered for sale for home consumption to all purchasers in the principal markets of Western Germany.
Upon the agreed facts of record, I find and hold that export value, as that value is defined in section 402(d) of the Tariff Act of 1930 (19 U.S.C. § 1402(d)), is the proper basis for determining the value of the drawing instruments and cases in controversy and that said value is as tabulated in the above-quoted stipulation.
As to all other merchandise, the appeals are dismissed.
Judgment will issue accordingly.